Citation Nr: 0806749	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-35 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Status as a claimant.  


WITNESSES AT HEARING ON APPEAL

Appellant and her grandmother


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel    





INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.  He died in November 2001.  The appellant is the 
veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.                  

A letter from the RO to the appellant, dated in August 2007, 
shows that at that time, the RO had scheduled the appellant 
for a videoconference hearing before the Board in September 
2007.  However, she failed to report for her scheduled 
September 2007 hearing.  Her request for a hearing is 
therefore considered withdrawn. 


FINDINGS OF FACT

1.  The veteran served on active duty from August 1967 to 
July 1970; he served in Vietnam as a rifleman and received a 
purple heart with one oak leaf cluster.  

2.  The veteran died in November 2001.  

3.  The cause of the veteran's death as shown on the death 
certificate was complications of Dumping Syndrome, due to or 
as a consequence of, pyloraplasty for Barrett's Esophagus.  

4.  At the time of the veteran's death, service connection 
was in effect for the following: (1) post-traumatic stress 
disorder, and (2) scar of the left calf, residuals of a 
gunshot wound.  The combined rating in effect at the time of 
the veteran's death was 30 percent.

5.  The appellant is 42 years old and is not shown to have 
been permanently incapable of self-support due to mental or 
physical defect at attaining the age of 18 years; she is not 
a child for VA benefits purposes.  


CONCLUSION OF LAW

Status as a claimant is not established; the appellant has 
not met the requirements for establishing entitlement to VA 
benefits as a child of the veteran.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), which eliminates the 
concept of a well- grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  However, the 
VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A (a) (2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  In this case, because of the lack 
of legal entitlement, the Board finds that VCAA does not 
apply.

An eligible "child of a veteran" may be entitled to 
dependency and indemnity compensation in the event of a 
veteran's service-connected death.  38 U.S.C.A. § 1310 (West 
2002).  VA law provides that the term, "child of a 
veteran," means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
or an illegitimate child; and is under the age of 18 years; 
or before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The appellant has reported that she was born in April 1965, 
and is thus, 42 years of age.  There is no evidence that she 
became permanently incapable of self-support before reaching 
the age of 18 and she does not allege that this occurred. 
Consequently, since she is well over the age of 23, it is not 
possible for her to qualify as a child of the veteran for VA 
benefits purposes.  The law is dispositive in this matter, 
and the claim must be denied because there is no legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board recognizes the appellant's contention that she 
wishes to be considered for benefits under the provisions of 
the Nehmer Court Orders for disability or death caused by a 
condition presumptively associated with herbicide exposure.  
In this regard, the Board notes that VA was engaged for many 
years in litigation regarding compensation for Vietnam 
veterans exposed to Agent Orange.  See Nehmer v. United 
States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"); Nehmer v. United States Veterans Admin., 32 
F. Supp.2d 1175 (N.D. Cal. 1999) ("Nehmer II").  A Nehmer 
class member means: (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) A surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease.  A covered herbicide disease means a 
disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102- 4, other than chloracne.  Those diseases are: 
(i) Type 2 Diabetes (also known as type II diabetes mellitus 
or adult-onset diabetes); (ii) Hodgkin's disease; (iii) 
Multiple myeloma; (iv) Non-Hodgkin's lymphoma; (v) Acute and 
Subacute peripheral neuropathy; (vi) Porphyria cutanea tarda; 
(vii) Prostate cancer; (viii) Respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and (ix) Soft-tissue 
sarcoma (as defined in Sec. 3.309(e)).   

In light of the above, the Board finds that the veteran was 
not a Nehmer class member.  The evidence of record does not 
show that the veteran had any of the covered herbicide 
diseases listed above.  The appellant contends that the 
veteran had skin reactions with blotches.  However, chloracne 
is not a covered herbicide disease for Nehmer purposes.  In 
addition, service connection was specifically denied for a 
skin disorder due to herbicide exposure during the veteran's 
lifetime.  The veteran was not shown to have porphyria 
cutanea tarda; rather, he was shown to have psoriasis and 
onychomycosis which are not conditions enumerated as 
presumptive disabilities.  Thus, the appellant has no status 
as a claimant under Nehmer because the veteran was not a 
Nehmer class member.         

The Board also recognizes the appellant's contention that VA 
was at fault for the veteran's death based on hospital 
treatment.  Section 1151(a) of title 38, U.S. Code, addresses 
benefits for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program.  However, the benefit payable under 38 U.S.C. 
§ 1151(a) to an eligible survivor for a veteran's death is 
dependency and indemnity compensation.  As previously stated, 
the appellant does not have status as a claimant for 
dependency and indemnity compensation benefits because she is 
42 years old and is not shown to have been permanently 
incapable of self-support due to mental or physical defect at 
attaining the age of 18 years.  Thus, she is not a child for 
VA benefits purposes.  The law is dispositive in this matter, 
and the claim must be denied because there is no legal merit 
or entitlement under the law.  Sabonis, supra.  As the law is 
dispositive of the instant case, the benefit-of-the-rule is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).          


ORDER

The appeal is denied.  





____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


